Civil action to recover damages, arising ex contractu, and tried upon the following issue:
"Did the plaintiff and defendant enter into an agreement for the sale of the property described in the complaint, as alleged in the complaint? Answer: No (by direction of the court)."
From judgment on the verdict, the plaintiff appeals, assigning errors.
In addition to being somewhat involved, the plaintiff's testimony falls short of establishing the contract as alleged, which would entitle him to recover for its breach. The case presents a simple question of the sufficiency of the evidence to warrant a recovery.
No error.